Citation Nr: 1821996	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability for the period from September 23, 2011 to July 7, 2014, and in excess of 20 percent therefrom.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD) and alcohol abuse.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD and alcohol abuse.  

5.  Entitlement to service connection for a right hand disorder. 

6.  Entitlement to service connection for a cervical spine disorder. 

7.  Entitlement to service connection for temporal mandibular joint syndrome (TMJ).

8.  Entitlement to service connection for tinnitus, to include as secondary to TMJ. 

9.  Entitlement to service connection for a left ear disorder, to include as secondary to TMJ. 

10.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to TMJ. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By this rating action, the RO denied service connection for the disabilities on appeal.  The RO also granted service connection for a lumbar spine disability; an initial 10 percent disability rating was assigned, effective September 23, 2011.  The Veteran appealed this rating action and the RO's determinations therein to the Board.  This appeal ensued. 

This appeal also stems from a June 2014 rating action issued by the above RO.  By that rating action, the RO, in part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  The Veteran appealed this rating action and the RO's determinations therein to the Board.  This appeal ensued.

In August 2016, the Veteran testified at a hearing before the undersigned conducted at the above RO.  A transcript of the hearing is of record.  

The Board notes that after issuance of March and June 2014 Supplemental Statements of the Case (SSOCs), additional VA and private treatment records were received into the record.  On his December 2014 VA Form 9, the Veteran indicated that he wished to waive initial RO consideration of any further evidence received, and that his appeal be forwarded to the Board for appellate consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017). 

Regarding the claim for service connection for tinnitus, the evidence suggests that the Veteran's tinnitus is secondary to his TMJ.  (See March 2012 Ear Disability Benefits Questionnaire (DBQ)). Thus, the Board has characterized the claim accordingly to include the secondary service connection theory. 

Concerning the initial rating claim on appeal, by a September 2014 rating action, the RO assigned an initial 20 percent disability rating to the service-connected lumbar spine disability, effective July 7, 2014--the date of a VA examination report reflecting an increase in severity of this disability.  As the RO did not assign the maximum disability rating possible to the service-connected lumbar spine disability, the initial rating claim for this disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Issues numbered four through 10 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2016 hearing before the undersigned and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims of entitlement to service connection for headaches and entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability for the period from September 23, 2011 to July 7, 2014, and in excess of 20 percent therefrom.

2.  By an August 2012 rating action, the RO denied service connection for a psychiatric disorder, to include PTSD with MDD and alcohol abuse.  The rating decision was not appealed nor was new and material evidence received within the appeal period. 

3.  The evidence received since the final August 2012 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, MDD and alcohol abuse and raises a reasonable possibility of substantiating that claim.

4.  The Veteran has been diagnosed with PTSD which is related to his fear of hostile military or terrorist activity while in Panama.

5.  .The Veteran has self treated symptoms of PTSD through alcohol abuse.

6.  The Veteran's MDD resulted from his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issues of entitlement to service connection for headaches and entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability for the period from September 23, 2011 to July 7, 2014, and in excess of 20 percent therefrom have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The August 2012 rating decision, wherein the RO denied entitlement to service connection for a psychiatric disorder, to include PTSD with MDD and alcohol dependence, is final.  38 U.S.C § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD with MDD and alcohol dependence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for PTSD with secondary alcohol abuse and MDD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal- Service Connect Claim (Headaches) and
Initial Rating Claim (Lumbar Spine)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, at the August 2016 hearing, the Veteran withdrew his appeal on the issues of entitlement to service connection for headaches and entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability for the period from September 23, 2011 to July 7, 2014, and in excess of 20 percent therefrom, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.  

II. Duties to Notify and Assist

Without deciding whether the notice and development requirements of Veterans Claims Assistance Act (VCAA) have been satisfied with respect to the Veteran's claims decided herein, the Board concludes that there is no prejudice in the Board adjudicating the claims.  This is so because the Board is taking action favorable to the Veteran by reopening his claim for service connection for an acquired psychiatric disability, to include PTSD, MDD and alcohol abuse and granting the reopened claim on its merits herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. New and Material Evidence Claim-Psychiatric Disorder, 
to include PTSD, MDD and Alcohol Abuse

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD and alcohol abuse. 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2012 rating decision, the RO denied service connection because there were no in-service verified stressors.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. 
§ 20.1103.

Evidence of record at the time of the August 2012 decision included the Veteran's service treatment records (STRs), the Veteran's lay statements regarding his stressors, VA medical records, private medical records, and a negative response from National the Personnel Records Center regarding the Veteran's personnel records.  Additionally, a February 2012 VA Examination diagnosed PTSD based on the Veteran's alleged stressors.  Also of record, however, were some SPRs.  Those SPRs reflected duty in Panama.  The Veteran served as Chief of Services Division within the Directorate of Services whose mission was to provide base operations and tactical combat support for 12,000 soldiers assigned the US Army South Panama and throughout Central and South America.  

Evidence submitted after the August 2012 rating decision includes continued evidence of mental health treatment.  At the Board hearing, the Veteran testified that he was no in Panama during Operation Just Cause; rather, he was deployed there afterwards.  He testified that there were still hostile activities going on, including mortar attacks on US bases and sniper fire, both of which he was subject to.  Also newly submitted were Department of Defense records indicating that panama continued to be in conflict after the conclusion of Operation Just Cause.  The new evidence includes military personnel records reflecting that the Veteran had served in Panama and Wikipedia articles on the United States military interventions in Panama in 1990 and 1991 in OPERATION JUST CAUSE reflecting, in part, that the United States military personnel were subject to mortar attacks at various military installations.  These articles also disclose that the area was in a state of conflict both prior to and after the completion of military operations, to include the Veteran's reports of fear related to supporters of President Noriega and drug cartels. 

The Board finds that new and material evidence has been presented.  The evidence, including lay evidence, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of in-service stressors.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

Having reopened the claim, the Board will adjudicate the claim for service connection for a psychiatric disorder, to include PTSD, MDD and alcohol abuse on its merits.  The Veteran asserts that he has PTSD related to in-service stressors, including a fear for his life as a result of his service in Panama.  (See August 2016 Hearing Transcript (T.) at page (pg.) 17)).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2017).

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Board finds that competent, credible, and probative evidence establishes that it is at least as likely as not that a diagnosis of PTSD is etiologically related to the Veteran's active service in Panama.  Specifically, the evidence supports a finding of a current diagnosis of PTSD that is related to his fear of hostile military activity during his service in Panama.

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to any psychiatric disability.  

The Veteran's military service personnel records pertinently disclose that he was deployed to Panama in April 1990 with the LG HHC Area Support. The Veteran's DD Form 214 does not show any combat awards.  The Veteran's performance evaluation for this time period indicates that his performance was outstanding, noting that the organization demonstrated he possibilities of supporting combat forces from a fixed installation in a low intensity conflict environment.  It was noted that he served as Chief of the Services Division, whose mission was to provide base operations and tactical combat service support for over 12,000 soldiers assigned to US Army South Panama and US Southern Command throughout Central and South America.  

At a February 2012 VA examination, the Veteran reported the following three (3) stressors related to his service in Panama: (i) Being on a "hit list' of several gang lords in Panama while working in supply and being on guard all the time because his life was in danger; (ii) Feeling like the intended target after someone threw a grenade at the door of a restaurant where he was having lunch; and, iii) Seeing dead bodies while in charge of mortuary affairs during his deployment to Central America. 

VA examined the Veteran in February 2012.  After a mental status examination of the Veteran and the Veteran's reported stressors as a result of his service in Panama that are consistent with those discussed previously herein, the VA examiner indicated that the Veteran's stressors of being on a "hit list' of several gang lords in Panama while stationed working in supply and being on guard all the time because his life was in danger and feeling like the intended target after someone threw a grenade at the door of a restaurant supported the Veteran's diagnosis of PTSD and were related to his fear of hostile military or terrorist activity.  The examiner noted that the Veteran was vague about his activities and experiences while deployed to Central America, he also reported that he had to lie about many of the missions that took place, and that he could not accurately remember what memories were lies and what memories had actually happened.  Thus, according to the VA examiner, it was difficult to state with certainty what traumatic events the Veteran had experienced and whether or not his symptoms were directly related to those events.  The VA examiner indicated that the events listed as the Veteran's stressors were events that the Veteran had reported as true with a fairly high degree of certainty.  Thus, the VA examiner opined that the Veteran had PTSD that was the result of miliary service.  The VA examiner's opinion is supportive of the claim and is uncontroverted. 

The February 2012 VA examination report shows that the Veteran was terrified during his service in Panama.  As noted above, if a claimed stressor is related a "fear of hostile military or terrorist activity" and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Although the Veteran's reported being on a hit list of gangs and grenade incident were not verified, the Veteran's assertion of fear during his Panama service is consistent with the circumstances, conditions, or hardships while he was deployed.  In addition, military personnel records disclose that the Veteran had served in Panama and Wikipedia articles on the United States military interventions in Panama in 1990 and 1991 on OPERATION JUST CAUSE reflect, in part, that the United States military personnel were subject to mortar attacks at  various military installations.  These articles also show that the area was in a state of conflict both prior to and after the completion of military operations, to include the Veteran's reports of fear related to supporters of President Noriega and drug cartels. Consequently, the Board concedes a stressor of a fear of hostile military activity.  Thus, the evidence shows that the Veteran's current diagnosis of PTSD is based on his fear of hostile military activity in Panama. As this diagnosis was provided by a VA psychologist, the Board concludes that service connection for PTSD is warranted.

The February 2012 VA psychologist also diagnosed the Veteran with MDD and alcohol abuse as secondary to his PTSD.  Regarding the current diagnosis of alcohol abuse, the Board notes that service connection for alcohol abuse on a direct basis is precluded by law; however, in this particular case, alcohol abuse is shown to be caused by the now service-connected PTSD.  See, e.g., February 2012 VA PTSD examination report); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998) (holding that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability).  In consideration thereof, the Board finds that the Veteran's MDD and alcohol dependence was proximately due to (secondary to) the now service-connected PTSD.  38 U.S.C § 5107 (b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for PTSD with secondary alcohol abuse and MDD is granted. 


REMAND

Prior to further appellate review of the remaining service connection claims on appeal, the Board finds that additional substantive development is warranted.  

Regarding the claim for service connection for TMJ, remand is required to obtain an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Veteran seeks service connection for TMJ.  He contends that his currently diagnosed TMJ had its onset tin service when he hit his head in a tank, and that it has continued since that time.  (T. at pg. 13).  The Veteran's service treatment records reflect that in November 1985, the Veteran complained of left jaw pain that had been present for the previous two hours.  The examining clinician noted that the Veteran had swollen lymph nodes in the cervical area, had difficulty swallowing and a slightly red throat.  An examination of his mouth revealed that he had tenderness over the lower left teeth.  The examining clinician entered an assessment of "Probably dental in nature" was entered.  

A February 2012 VA dental examination was conducted to determine the etiology of his TMJ.  After a review of the Veteran's mouth, a VA dentist opined that it was less likely than not that the Veteran's TMJ was related to his period of military service.  A February 2012 VA TMJ examination was also conducted.  The same VA dentist further opined, "C-File does not show any significant dental issues throughout service. The C-File panoramic film from 1985 is very similar in findings to the film obtained today. No history of significant head trauma in File.  No head trauma noted by veteran. All teeth are still present.  The history of bruxism that veteran states has no known origin.  The intraoral exam reveals a generally healthy mouth with a chipped tooth #30.  The veteran has some occasional pain in tooth #30 but not enough or often enough to do anything about it. Mr. [REDACTED] has no functional dental problem. The cause of the stuffiness and clicking in the left ear area could be a result of bruxism. The symptoms he has are often associated with a damaged disc in the TMJ.  It is my opinion that the current "TMJ condition is less likely as not associated with service."  The Board notes that although the VA dentist took note of the 1985 x-ray of the Veteran's teeth, he did not reference the Veteran's contemporaneous complaints of left jaw numbness.  Thus, because it unclear whether the VA dentist's conclusions were based on a complete review of the Veteran's history, a new examination is required.

Regarding the claims for service connection for a right hand and cervical spine disorder, remand is required to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  In a July 2014 VA treatment report, the Veteran stated he planned to obtain a non-VA care surgical consult by a local hand specialist concerning the weakness and loss of function in his right hand.  No such records are in the claims file.  In a June 2016 Shoulder and Arm VA examination, the Veteran reported receiving treatment from, a private physical therapy, in part, for his neck.   No such records are associated with the claims file.  As these outstanding private treatment records might contain evidence as to the etiology of the Veteran's right hand and cervical spine disabilities, they are potentially relevant to the claims for service connection for these disabilities and should be secured on remand.

In light of this remand, the Board notes that the claims for service connection for tinnitus, bilateral eye disability and left ear disability, each claimed as secondary to his TMJ, are intertwined with the claim for service connection for TMJ; accordingly, they, too, must be remanded at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provide treatment for his right hand and neck, to specifically include all treatment records from Prevae Physical Therapy.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, schedule the Veteran for a VA examination with a dentist to determine the nature and etiology of the Veteran's TMJ.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The dentist must provide a response to the following question: 

Is it at least as likely as not that the (50 percent probability or greater) that the Veteran's diagnosed TMJ began during service or is etiologically related to active service, to include the 1985 complaints of left jaw numbness? The examiner must comment on the Veteran's complaints of left jaw numbness and assessment of "Probably dental in nature."  The dentist is hereby notified that in responding to this question, a mere reference to the 1985 x-rays of the Veteran's teeth is an insufficient response to the requested question. 

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

If and only if, the Veteran has been found to have TMJ that is related to his period of military service pursuant to the development in paragraph three (3) should the dentist provide an opinion to the following question: 

 Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that any diagnosed tinnitus, bilateral eye disability and/or left ear disability are proximately due to or aggravated by the service-connected TMJ? 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim for service connection for TMJ, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


